  Case: 1:17-md-02804-DAP Doc #: 1845 Filed: 07/15/19 1 of 2. PageID #: 57487




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                  )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                             )
                                              )       JUDGE POLSTER
THIS DOCUMENT RELATES TO:                     )
“Track One Cases”                             )
                                              )       ORDER REGARDING
                                              )       ARCOS DATA
                                              )       PROTECTIVE ORDER


       This Court earlier directed the Plaintiffs, the Defendants, the DEA, and the Media-

Intervenors to submit position papers regarding: “(a) whether it should lift entirely its Protective

Orders regarding all ARCOS data produced to the parties in this case; and (b) the extent to which

it should lift its Protective Orders regarding all Suspicious Order Reports produced to and by the

parties in this case.” Order at 1 (docket no. 1725). The Court has reviewed the parties’ submissions1

and now rules as follows.

       The DEA asks “that the Court allow the DEA, Plaintiffs, Defendants, and the Media

Intervenors to meet and confer toward a modified Protective Order.” Docket no. 1833 at 4. The

Court concludes this request is well-taken, with a caveat. The parties’ submissions show that the

older the ARCOS data, the less reason for any Protective Order. The Court concludes there is

clearly no basis to shield from public view ARCOS data dated on or before December 31,

2012. Accordingly, the Protective Order is hereby lifted as to ARCOS data dated on or before



       1
         See docket nos. 1798, 1807, 1808, 1809 (position papers); docket nos. 1830, 1831, 1832,
1833 (responses thereto).
  Case: 1:17-md-02804-DAP Doc #: 1845 Filed: 07/15/19 2 of 2. PageID #: 57488



December 31, 2012. See docket no. 1725 at 2 n.1 (defining “ARCOS data”). The Court’s July 5,

2019 Order Amending Procedures Regarding Redactions and Filing of Briefs Under Seal, docket

no. 1813 at 2-3, is modified to reflect this change.

       With regard to subsequent ARCOS data and all Suspicious Order Reports, the Court

directs the parties to meet and confer and submit, on or before noon on July 25, 2019, a proposed

modified protective order. To the extent the parties cannot reach full agreement, they shall submit

a proposal identifying their areas of agreement and their positions on areas of disagreement.

       This Order does not change the Court’s instructions regarding redaction of briefs, see docket

no. 1813.

       IT IS SO ORDERED.


                                                       /s/ Dan Aaron Polster
                                                       DAN AARON POLSTER
                                                       UNITED STATES DISTRICT JUDGE

Dated: July 15, 2019




                                                  2
